      Case 2:21-cv-01501-JAM-AC Document 7 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARCELINO CLEMENTE,                                No. 2:21-cv-1501 AC P
12                       Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    D. MARTIN,
15                       Defendant.
16

17          Plaintiff, a state prisoner, is proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has filed an in forma pauperis affidavit in which he states that he has

19   $7,781.00 in cash, ECF No. 2 at 2, and his inmate trust account statement reflects that he has a

20   balance of $9,083.51, ECF No. 5.

21          The court may authorize the commencement of an action “without prepayment of fees or

22   security therefor” by an individual who submits an affidavit evidencing an inability to pay such

23   fees or give security therefor. 28 U.S.C. § 1915(a). Plaintiff has made an inadequate showing of

24   indigency in the application before the court. It will therefore be recommended that the

25   application to proceed in forma pauperis be denied and that plaintiff be required to pay the

26   $402.00 before this action can proceed.

27          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly

28   assign a United States District Judge to this action.
                                                        1
      Case 2:21-cv-01501-JAM-AC Document 7 Filed 09/01/21 Page 2 of 2


 1          IT IS FURTHER RECOMMENDED that:
 2          1. Plaintiff’s application to proceed in forma pauperis, ECF No. 2, be DENIED.
 3          2. Plaintiff be required to pay the $402.00 in required filing fees within thirty days or
 4   face dismissal of this case.
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, plaintiff may file written objections
 8   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 9   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
10   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
11   (9th Cir. 1991).
12   DATED: August 31, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
